DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted on 22 March 2021 was filed after the mailing date of the Notice of Allowability mailed on 29 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	Claims 26-46 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 26-40, Tran et al., U.S. Patent Application Publication No. 2008/0013747 A1 (“Tran”), which is the closest prior art reference, teaches the following:
Apparatus (“digital stethoscope”, not labeled) for detecting sound waves emanating from a body of a subject (see para. [0023], and fig. 1), the apparatus comprising:
a housing (“housing”) 70 (see para. [0023], and fig. 1);
a membrane (“diaphragm”) 1, disposed at an opening of the housing 70 (see fig. 3), configured to deflect, when an outer face of the membrane 1 contacts the body, responsively to the sound waves impinging on the membrane 1 (see para. [0025]);
digital microphone”) 110, disposed within the housing 70 (see para. [0023]), configured to detect vibrations of air caused by the deflection of the membrane 1, and to generate a microphone output in response thereto (see para. [0025]);
an accelerometer (“accelerometer”, not labeled)… configured… to generate an accelerometer output in response thereto (see para. [0103]); and
a processor (“microcontroller unit”) 114, configured to process the microphone output and the accelerometer output, and to generate, responsively to the processing, a sound signal that represents the impinging sound waves (see para. [0025] and [0103]).
However, Tran nor the prior art of record teaches the apparatus of base claim 26, including the following, in combination with all limitations of the base claim 26:
an accelerometer, disposed on an inner face of the membrane, configured to deflect, along with the membrane, at frequencies below a minimum frequency that is detectable by the piezoelectric microphone, and to generate an accelerometer output in response thereto; and…

As to Claims 41-47, Tran et al., U.S. Patent Application Publication No. 2008/0013747 A1 (“Tran”), which is the closest prior art reference, teaches the following:
A method for detecting sound waves emanating from a body of a subject (see para. [0023], and fig. 1), the method comprising:
by contacting the body of the subject with an outer face of a membrane (“diaphragm”) 1 that is disposed at an opening of a housing (“housing”) 70 (see para. 
using a piezoelectric microphone (“digital microphone”) 110 disposed within the housing 70 (see para. [0023]), detecting vibrations of air caused by the deflection of the membrane 1, and generating a microphone output in response thereto (see para. [0025]);
using an accelerometer (“accelerometer”, not labeled) …, … generating an accelerometer output in response thereto (see para. [0103]); and
using a processor (“microcontroller unit”) 114, processing the microphone output and the accelerometer output, and generating, responsively to the processing, a sound signal that represents the impinging sound waves (see para. [0025] and [0103]).
However, Tran nor the prior art of record teaches the apparatus of base claim 41, including the following, in combination with all limitations of the base claim 41:
using an accelerometer that is disposed on an inner face of the membrane, detecting the deflection of the membrane at frequencies below a minimum frequency that is detectable by the piezoelectric microphone, and generating an accelerometer output in response thereto; and…

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        04/13/2021